Case 2:17-cv-00595-MSD-LRL Document 166 Filed 09/18/19 Page 1 of 2 PageID# 9168



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division




 DAVELL ARTIS,et. al..

                Plaintiffs,

        V.                                                            Case No.: 2:17-cy-595


 LYON SHIPYARD,INC.,

                Defendant.



                                              ORDER


        This matter is scheduled for a jury trial on December 3, 2019. The Final Pretrial

 Conference is set for November 13, 2019. The parties are ORDERED to submit a Motion to

 Amend the Rule 16(b) Scheduling Order, and a Proposed Order, resetting the deadlines provided

 in paragraphs 5 through 8 ofthe original Rule 16(b) Order, EOF No. 36.

        Such motion shall provide that the date for objections to Rule 26(a)(3) disclosures shall be

 served on or before October 25, 2019. Further, both the pretrial disclosures require by Rule

 26(a)(3) and the objections thereto shall be filed with the Court on or before October 28, 2019.

 Any exhibits to which there are objections should be delivered to chambers of the undersigned

 (not filed) on or before October 28,2019.

        In addition, to the extent either party plans to provide at trial testimony from witnesses by

 deposition, the deposition designations and any objections thereto shall also be filed on or before

 October 28, 2019. A copy of any deposition transcripts to which there are objections should be

 delivered to chambers ofthe undersigned (not filed) on or before October 28,2019.
Case 2:17-cv-00595-MSD-LRL Document 166 Filed 09/18/19 Page 2 of 2 PageID# 9169



        Finally, the proposed Amended Rule 16(b) scheduling Order shall provide that proposed
 voir dire and jury instructions shall be filed on or before November 22,2019.

        The Clerk is DIRECTED to forward a copy of this Order to all counsel of record.

        It is so ORDERED.




                                                                ^awrence R. Leonard
                                                           United States Magistrate Judge
 Norfolk, Virginia
 September 18,2019
